Morton J.
delivered the opinion of the Court. Two questions arise in this case : 1. Whether the trustee is chargeable upon his answers as they stand ; and 2. Whether he is hound to answer further.
It is a well established and familiar rule, that all the statements in the trustee’s answers are to be regarded as true ; and his extends to assertions made on his belief of facts derive,* from otner sources of information, as well as from his personal knowledge. Whitman v. Hunt, 4 Mass. R. 272 ; Hatch v. *24Smith, 5 Mass. R. 42 ; Cleveland v. Clap, 5 Mass. R. 202 ; Willard v. Sturtevant, 7 Pick. 194 ; Rundlet v. Jordan, 3 Greenl. 50 ; Picquet v. Swan, 4 Mason, 443 ; United States v. Langton, 5 Mason, 280. If the trustee, in his answers, were confined to matters within his own knowledge, he might not only be exposed to great injustice himself, but the rights and interests of, his cestui que trusts might be jeoparded. Hawes v. Langton, 8 Pick. 67. He might have a just and valid defence against the claim of the principal defendant and ample proof to sustain it, and yet none of the facts be within his own knowledge, so that he could testify to them.
So, the trustee may rely upon any ground of discharge, which would be a good defence to a suit against him. And therefore he may well avail himself of the statute of frauds or the statute of limitations, in answer to the trustee process. Hazen v. Emerson, 9 Pick. 144.
The trustee, in his general answer, avers, that he has not had any dealings with, nor made any promise or undertaking to, the defendant, within six years before the commencement of this action, and has not, at any time, made any promise or undertaking, which fell due or was broken, or upon which any cause of action accrued within the same time. This disclos ure, doubtless, was intended to set forth all the facts necessary to bring his case within the statute of limitations. But it is apparent, that it does not perfectly cover the whole ground. For consistently with the truth of this statement, he may have made a note, bond or other contract, to the defendant more than six years before the commencement of this action, which has not yet become due or been broken and upon which he would be liable to be charged. Had he been interrogated upon this point, he, undoubtedly, would have been bound to have given a direct and explicit answer. But no such interrogatory was put to him, and this raises some presumption that, had it been put, it would have been answered in the negative. And when to this, we add the answer to the fifth interrogatory, we cannot doubt that the trustee, by a fair construction of his disclosures, which are to be viewed as the testimony of a witness rather than the special plea of a party, has set forth facts enough to avail himself of the statute bar.
*25But, on more general and meritorious grou ids, we think he is entitled to his discharge. In his second answer he alleges his belief that he did not oioe said Jfoah any thing. And in his fourth answer, he adds, “ nor have I in my possession any goods put into my hands, by said Noah, that I know of,” nor “ do I know of having any money of said Noah in my hands, nor do I believe that I have.” These declarations, being taken to be true, and confirmed and strengthened, as they are, oy the eighth answer, are sufficient to show that the trustee is not liable to this process.
A trustee, summoned according to the provisions of our statutes upon the subject, stands, in most respects, in the character of a witness, and also in the relation to the plaintiff of his own witness. He may put interrogatories calculated to elicit facts that may tend to charge him ; but has no light to ask questions for the purpose of discrediting his disclosures. He is bound to take his statements under oath as truth, and can neither impeach his character nor. contradict his testimony. Hence he is not entitled to the privilege of a cross-examination ; and what the trustee may have told other persons, or said, on former occasions, is immaterial and not a proper subject of inquiry. Had the plaintiff put the interrogatory above referred to, the trustee would have been bound to answer it; but the several questions which he declined answering were either irrelevant or improper, and he was justified in his refusal.

Trustee discharged.